DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on February 13, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-11 and 13 are pending in the application. 

Sequence Compliance
The sequence listing incorporation by reference statement at p. 1, lines 5-6 of the specification is acknowledged. However, this statement does not comply with the requirements for a sequence listing. In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on February 13, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Lack of Unity

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to the technical feature of a detergent composition comprising a xanthan lyase variant.   
Group II, claim 13, drawn to the technical feature of a method of washing an article. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a detergent composition comprising a xanthan lyase variant, wherein the xanthan lyase variant comprises an alteration at one or more positions selected from the group consisting of: i) region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2, ii) region 8 corresponding to amino acids 177 to 613 of SEQ ID NO: 2, iii) region 9 corresponding to amino acids 659 to 730 of SEQ ID NO: 2, iv) region 10 corresponding to amino acids 804 to 806 of SEQ ID NO: 2, v) region 11 corresponding to amino acids 847 to 871 of SEQ ID NO: 2, vi) region 12 corresponding to amino acids 886 to 902 of SEQ ID NO: 2, vii) region 13 corresponding to amino acids 1005 to 1037 of SEQ ID NO: 2, and viii) combinations thereof; wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2, this technical feature is not a special technical feature as it does not make a contribution over Segura et al. (WO 2013/167581 A1; cited on the information disclosure statement filed on February 13, 2020), which discloses a xanthan lyase isolated from Paenibacillus sp.NN018054 comprising SEQ ID NO: 46 (p. 15), which has at least 60% sequence identity to SEQ ID NO: 2 and has an N15T mutation compared to SEQ ID NO: 2, and which discloses a detergent composition comprising the xanthan lyase (paragraph bridging pp. 139-140). As such, the shared same or corresponding technical feature among the inventions of Groups I and II is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of amino acid alteration in claim 1 are as follows: 
an alteration at region 7 corresponding to amino acids 1 to 153 of SEQ ID NO: 2, 
an alteration at region 8 corresponding to amino acids 177 to 613 of SEQ ID NO: 2, 
an alteration at region 9 corresponding to amino acids 659 to 730 of SEQ ID NO: 2, 
an alteration at region 10 corresponding to amino acids 804 to 806 of SEQ ID NO: 2, 
an alteration at region 11 corresponding to amino acids 847 to 871 of SEQ ID NO: 2, 
an alteration at region 12 corresponding to amino acids 886 to 902 of SEQ ID NO: 2, and
an alteration at region 13 corresponding to amino acids 1005 to 1037 of SEQ ID NO: 2.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-11 and 13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a xanthan lyase variant comprising an alteration, wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2, which is not a special technical feature as it does not make a contribution over the prior art in view of Segura et al. (supra), which, as stated above, discloses a xanthan lyase isolated from Paenibacillus sp.NN018054 comprising SEQ ID NO: 46 (p. 15), which has at least 60% sequence identity to SEQ ID NO: 2 and has an N15T mutation compared to SEQ ID NO: 2. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to 
The species of altered amino acid positions in claim 3 are as follows: 9, 15, 46, 58, 66, 89, 95, 100, 106, 109, 183, 188, 190, 203, 204, 221, 229, 234, 238, 240, 242, 243, 257, 258, 291, 293, 316, 320, 324, 329, 333, 339, 341, 352, 354, 360, 377, 399, 400, 419, 440, 450, 451, 454, 458, 481, 492, 567, 568, 578, 579, 582, 664, 672, 703, 728, 843, 855, 887, 892, 1008, and 1016.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-5, 7-11, and 13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a xanthan lyase variant comprising an alteration, wherein said variant has at least 60% supra), which, as stated above, discloses a xanthan lyase isolated from Paenibacillus sp.NN018054 comprising SEQ ID NO: 46 (p. 15), which has at least 60% sequence identity to SEQ ID NO: 2 and has an N15T mutation compared to SEQ ID NO: 2. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of altered amino acid positions in claim 4 are as follows: 624, 631, 635, 649, 656, 752, 752, 754, 757, 769, 775, 777, 800, 801, 875, 911, and 915.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a xanthan lyase variant comprising an alteration, wherein said variant has at least 60% and less than 100% sequence identity to SEQ ID NO: 2, which is not a special technical feature as it does not make a contribution over the prior art in view of Segura et al. (supra), which, as stated above, discloses a xanthan lyase isolated from Paenibacillus sp.NN018054 comprising SEQ ID NO: 46 (p. 15), which has at least 60% sequence identity to SEQ ID NO: 2 and has an N15T mutation compared to SEQ ID NO: 2. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I or II, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of substitutions or sets of substitutions in claims 6 and 9 are as follows: 

E229S, S635E, T649K, I656V, N672D, I703L, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
E229S, V352I, S635E, T649K, I656V, N672D, G753E, S754E, A769D, L775A, V800P, D801G, K875T, N892Y 
E229S, K360G, D458S, S582K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
S100D, E229S, K360G, D458S, S582K, T664K, N672D, G753E, S754E, S757D, A769D, L775A, D801G, A843P, K875T, N892Y, A911V, N1008D, K1016T 
E229S, I234V, S582K, N672D, G753E, S754E, A769D, L775A, V800P, D801G, K875T, N892Y 
Q89Y, E229S, N440K, S582K, A624E, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y 
E229S, S635E, T649K, I656V, N672D, P752K, G753E, A769D, L775A, D801G, A843P, K875T, N892Y 
E229S, S635E, T649K, I656V, N672D, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y 
E229S, N440K, S582K, N672D, G753E, S754E, A769D, L775A, D801G, A843P, K875T, N892Y, N1008D 
E229S, N440K, S582K, A624E, N672D, G753E, S754E, A769D, L775A, V800P, D801G, K875T, N892Y 

A190Q, E229S, S582K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y 
E229S, N440K, S582K, N672D, P752R, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y, N1008D 
E229S, S582K, S635E, N672D, P752R, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
A190Q, E229S, N440K, S582K, A624E, S635E, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y 
E229S, I234V, A492L, S582K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y 
A190Q, E229S, K360G, D458S, S582K, T664K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
S100D, E229S, K360G, D458S, S582K, N672D, G753E, S754E, S757D, A769D, L775A, D801G, A843P, K875T, N892Y, T915A, N1008D 
E229S, N440K, S582K, A624E, S635E, N672D, G738L, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y 
S100D, E229S, K360G, D458S, S582K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
A190Q, E229S, D458S, T631N, N672D, G753E, S754E, A769D, L775A, D801G, A843P, K875T, N892Y 

E229S, S635E, T649K, I656V, N672D, G753E, S754R, S757D, A769D, L775A, D801G, A843P, K875T, N892Y 
E229S, D458S, S582K, T631N, S635E, N672D, M728V, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y 
A190Q, E229S, K360G, D458S, S582K, N672D, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y, N1008D 
E229S, A492L, S635E, T649K, I656V, N672D, G753E, S757D, A769D, L775A, D801G, K875T, N892Y 
S100D, A190Q, E229S, K360G, D458S, S582K, N672D, G753E, S754E, A769D, L775A, D801G, K875T, N892Y, N1008D 
A190Q, E229S, I234V, S582K, N672D, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y 
E229S, N399K, D458S, A492H, K567R, S582K, S635E, T649K, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y 
E229S, D458S, A492L, T631N, N672D, G753E, S754E, S757D, A769D, L775A, D801G, K875T, N892Y 
E229S, D458S, A492H, K567R, S582K, S635E, N672D, G753E, S754E, A769D, L775A, D777R, D801G, K875T, N892Y 
S100D, E229S, K360G, D458S, S582K, N672D, G753E, S754E, S757D, A769D, L775A, D801G, A843P, K875T, N892Y, N1008D, and 

F377Y,
S578R, 
S579R,
 N672D,
N15T, 
V188I, 
I238M, 
Y257W, 
L324Q, 
S354P, K204R,
K291R, 
K316R, 
K320R, 
K329R,
K333R,
K400R, 
K481R, 
K567R, 
Q109R,
K95E,
S100D,

N15T, S579R 
K9R,
K183R,
A293G, L324Q 
N15T, K329R,
L324Q, K329R,
K316R, K329R,
K333R, K855R,
K329R, F377Y,
A221P, K329R,
N106Y, K329R,
K360R, K855R,
K360R, F377Y,
K333R, K360R
L324Q, K329R,
K329R, K360R,
A293G, K316R,
A293G, S579R,
Q109R, R258E,
Q109R, Y257W,
Q109R, I238M,
Q109R, K183R,

S100D, Q109R,
L46D, Q109R,
N15T, Q109R,
K451R, N672D,
K451R, N892Y,
K451R, S578R,
K451R, S579R,
K451R,
V188I, L324Q,
Q109R, A293P,
Q109R, K400R,
Q109R, K333R,
V188I, K333R,
V188I, L324Q,
N672D, K855R,
N242S, K329R, L339M, F377Y, S579R, N672D,
I234V,
I240W,
I238M, L339M, F377Y, S579R, N672D,
V352I,
N242S, K291R, L339M, F377Y, S579R, N672D,
K360R, K567R,

N242S, L339M, F377Y, K567R, S579R, N672D,
L46D, Q109R,
K204R, N242S, L339M, F377Y, S579R, N672D,
N242S, R258E, L339M, F377Y, S579R, N672D,
N242S, L324Q, L339M, F377Y, S579R, N672D,
E229S,
D450P,
A221P, N242S, L339M, F377Y, S579R, N672D,
K291R, S579R,
F419Y,
S100D, Q109R
V188I, N672D,
K887R,
Q109R, K400R,
K451R, S579R,
V188I, S579R,
L324Q, K360R,
K291R, S578R,
S100D, Q109R,
A293G, S579R,
Q109R, K333R,
K204R, K320R,

Q109R, L324Q,
S579R, K855R,
K400R, K451R, N892Y,
K291R, N672D,
Q109R, A293P,
K316R, K451R, N892Y,
N15T, Q109R,
Q109R, R258E,
Q109R, K183R,
K320R, K451R, N892Y,
K451R, S578R,
Q109R, Y257W,
L46D, S579R, N892Y,
Q109R, I238M,
K451R, N892Y,
K291R, K451R, N892Y,
K9R, S579R, N892Y,
K451R, N672D, N892Y,
E229S, N672D,
N892Y,
K95E, S579R, N892Y,
K183R, E229S,

A454V, S579R,
E229S, F377Y,
S100D, S579R, N892Y,
L324Q, K360R, S579R,
Y257W, S579R, N892Y,
L324Q, S579R, N892Y,
E229S, L324Q,
K316R, S579R, N892Y,
K204R, E229S,
E229S, K451R,
N15T, S579R, N892Y,
E229S, Y257W,
E229S, I238M, 
S100D, E229S,
E229S, K329R,
K567R, S579R, N892Y,
E229S, K291R,
S66H, S578R,
E229S, K316R,
K9R, E229S,
D450P, S578R,
E229S, K320R,

A221P, E229S,
R258E, K291R, S578R,
Q109R, A454V,
V188I, E229S,
K329R, S579R, N892Y,
L46D, K291R, S578R,
I238M, G243V, K291R, L339M, S578R,
Q109R, K451R, N892Y,
A203P, K333R, S579R, N892Y,
K451R, S578R, N892Y,
K291R, S578R, N672D,
K400R, S579R, N892Y,
Q109R, F419Y,
K291R, K320R, S578R,
Q109R, D450P,
K183R, K291R, S578R,
K291R, S578R, N892Y,
L324Q, S578R,
Q109R, S578R, N892Y,
K9R, K291R, S578R,
K451R, S579R, N892Y,
A221P, K291R, S578R,

A221P, S579R, N892Y,
K291R, F377Y, S578R,
Y257W, K291R, S578R,
L324Q, K360R, S578R,
K291R, K333R, S578R,
K291R, K400R, S578R,
K204R, S579R, N892Y,
F419Y, S578R,
I238M, K291R, S578R,
S578R, K855R, N892Y,
K291R, K567R, S578R,
N15T, K291R, S578R,
A454V, S578R,
K291R, K451R, S578R,
L324Q, S578R,
K291R, K316R, S578R,
K320R, S579R, N892Y,
I341P, S578R,
G568A, S578R,
K360R, S578R,
K204R, K291R, S578R,
V188I, K291R, S578R,

Q109R, K291R, S578R,
K291R, L324Q, S578R,
Q109R, S579R, N892Y,
N106Y, S579R, N892Y,
E229S, S579R,
Q109R, E229S,
N242S, L339M, F377Y, S579R, N672D, N892Y,
Q109R, K887R,
E229S, S578R,
K204R, K291R, S578R,
N15T, Q109R, K887R,
S100D, K291R, K333R, S578R,
Q109R, K183R, S579R, N892Y,
N15T, Q109R, K291R, S578R,
Q109R, K291R, S578K,
E229S, L339M, S578R,
E229S, S579R, N892Y,
S100D, Q109R, S579R, N892Y,
E229S, L324Q, S578R,
S100D, Q109R, S578K, S579R, N892Y,
Q109R, K291R, L324Q, S578R,
Q109R, E229S, S578R,

K183R, E229S, S578R,
E229S, S578R, K855R,
E229S, S578R, K887R,
E229S, K400R, S578R,
Q109R, K291R, S578R, N892Y,
E229S, S579R, K855R,
E229S, S579R,
Q109R, K291R, K320R, S578R,
K291R, K316R, S578R, K887R,
Q109R, S578R, K887R,
E229S, K291R, K360R, A492L, S578R, N892Y,
K9R, E229S, S578R,
E229S, S578R, N892Y,
Q109R, K291R, S578R, K887R,
E229S, K360R, S578R,
E229S, S578K, N892Y,
V188I, E229S, K291R, S578R,
E229S, K360R, S578K
E229S, S578K,
Q109R, E229S, K291R, S578R,
Q109R, E229S, S578K,
L46D, Q109R, E229S, S578K,

E229S, S578K,
S100D, E229S, K360R, S578K,
S100D, E229S, K291R, S578R,
E229S, S578K, N892Y,
S100D, E229S, S578K,
E229S, A492L, S578K, and
Q109R, E229S, S578K
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-5, 7, 8, 10, 11, and 13.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a xanthan lyase variant comprising an alteration, wherein said variant has at least 60% supra), which, as stated above, discloses a xanthan lyase isolated from Paenibacillus sp.NN018054 comprising SEQ ID NO: 46 (p. 15), which has at least 60% sequence identity to SEQ ID NO: 2 and has an N15T mutation compared to SEQ ID NO: 2. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656